Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Malcolm Muhammad appeals the district court’s orders: accepting the recommendation of the magistrate judge and granting in part and denying in part Defendants’ motion for summary judgment; and entering judgment of $2000 for Muhammad in accordance with a jury verdict in this 42 U.S.C. § 1983 (2006) action. We have reviewed the record and find no reversible error. Accordingly, we affirm. We deny the motions for transfer and for a transcript and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.